Citation Nr: 1129958	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  10-45 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial compensable evaluation for erectile dysfunction.

2.  Entitlement to a compensable evaluation for residual scars, left lower extremity.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include post traumatic stress disorder (PTSD) and mood disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to June 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, that, in pertinent part, granted entitlement to service connection for erectile dysfunction associated with diabetes mellitus, evaluated as noncompensable; denied a compensable evaluation for residual scars, left lower leg; and, denied service connection for PTSD and mood disorder not otherwise specified.  In December 2009, the Veteran filed a notice of disagreement with respect to the disability ratings and denial of service connection.  A statement of the case was issued in October 2010 and a substantive appeal was received in October 2010.

Here, the Board notes that the Veteran has been diagnosed with PTSD.  The Veteran has also been diagnosed with mood disorder and depression.  The United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for one psychiatric disorder encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Therefore, the Board has characterized the issue on appeal as set forth on the title page.

The Veteran has elected to participate in the Expedited Claims Adjudication (ECA) Initiative.  See Expedited Claims Adjudication Initiative: Agreement and Waiver of Rights dated June 2009.  The ECA is a pilot program designed to expedite the processing of claims and appeals by obtaining claimants' waivers of certain statutory and regulatory response periods, and by utilizing the Board's statutory authority to pre-screen cases to determine the adequacy of the record for decisional purposes.  The case has been processed under regulations governing the ECA.  See 38 C.F.R. §§ 20.1500- 20.1510 (2010).

Additional VA medical evidence was associated with the Veteran's claims file after the most recent supplemental statement of the case dated in October 2010.  This evidence was not accompanied by a waiver of initial RO consideration.  However, this evidence is not relevant to the issues decided herein.  38 C.F.R. § 20.1304(c).  A remand to the RO for initial consideration of this evidence is therefore not required in this case.  See also 38 C.F.R. § 20.1508(b) regarding waivers for new evidence in ECA cases. 

The issue of entitlement to service connection for an acquired psychiatric disorder is  addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any further action is required on his part.


FINDINGS OF FACT

1.  The Veteran's erectile dysfunction is manifested by loss of erectile power without penile deformity.

2.  The Veteran's residual scars, left lower extremity, are stable and superficial; there is no indication of pain on examination or other disabling effects.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for erectile dysfunction have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.31, 4.115b, Diagnostic Code 7522 (2010).

2.  The criteria for a compensable rating for residual scars, left lower extremity, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.31, 4.118, Diagnostic Codes 7804, 7805 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the Veterans Claims Assistance Act of 2000 ("VCAA") that became law in November 2000.  The VCAA provides, among other things, that VA will make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by VA.  The VCAA also requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

With respect to the Veteran's claims, the Board finds that VA has met the statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  In this regard, the Board finds that a letter dated in June 2009 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  See also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   The Veteran was aware from this letter what evidence was necessary to support his claims; and that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  In addition, the letter informed the Veteran that additional information or evidence was needed to support the claim; and asked the Veteran to send the information to VA.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) [Pelegrini II].

In addition, the Board notes that, with respect to the Veteran's erectile dysfunction claim, the case of Dingess/Hartman v. Nicholson held that "[i]n cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled." Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).  As such, no further VCAA notice is required with respect to the Veteran's claim for a higher initial disability rating for erectile dysfunction; and under the circumstances, the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

In addition to the foregoing, the Board observes that the Veteran's service treatment records, VA and private treatment records, and Social Security Administration (SSA) disability records, have been obtained to the extent possible.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  And the Veteran has been provided with VA examinations in connection with the claims dated in October 2009 and June 2010.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available that has not been associated with the claims file.  

The Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claims.

II.  Increased Ratings.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disabilities in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

A rating of 0 percent is assigned when the Rating Schedule does not provide a 0 percent evaluation for a diagnostic code and the requirements for a compensable evaluation have not been met.  38 C.F.R. § 4.31.

A.  Erectile dysfunction

Service connection is in effect for diabetes mellitus, type II, and the Veteran has erectile dysfunction due to his diabetes mellitus.  In this regard, the Board notes that erectile dysfunction is not listed in the Rating Schedule; however, when an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. §§ 4.20, 4.27.  As such, the Veteran's impotence would most appropriately be rated under 38 C.F.R. § 4.115b, Diagnostic Code 7522, which provides for a 20 percent rating for deformity of the penis with loss of erectile power.  As the Veteran's disability in this case is manifested by impotency without visible deformity of the penis, as confirmed by the objective medical evidence of record, specifically October 2009 and June 2010 VA examination reports, a compensable rating is not warranted under that code.  The provisions of 38 C.F.R. § 4.31 indicate that in every instance where the minimum schedular evaluation requires residuals and the schedule does not provide for a zero percent evaluation, a zero percent evaluation will be assigned when the required symptomatology is not shown.  38 C.F.R. § 4.31.  To obtain a compensable rating under Diagnostic Code 7522, deformity of the penis with loss of erectile power must be demonstrated.  In the instant case, it is undisputed that the Veteran has loss of erectile power.  The rating criteria, however, also requires deformity of the penis to warrant a compensable evaluation.  

The Board notes that, in recognition of the Veteran's erectile dysfunction, he was awarded special monthly compensation pursuant to 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a) based on loss of use of a creative organ.  Unlike special monthly compensation, which is specifically designed to compensate veterans for disabilities such as erectile dysfunction, the rating schedule is designed with a different purpose in mind:  to provide compensation for disabilities which result in an impairment in earning capacity (i.e. interference with employment).  See 38 C.F.R. §§ 3.321(a), 4.1.  Given that the Veteran's erectile dysfunction has not (and could not possibly have) interfered with his employment, a compensable evaluation is not warranted under the schedular criteria.  Accordingly, the criteria for a compensable evaluation have not been met and the Veteran's claim is denied.
It was noncompensably rated under Diagnostic Code 7522, which governs penis deformity with loss of erectile power.  38 C.F.R. § 4.115b, Diagnostic Code 7522 (requiring penis deformity with loss of erectile power).  Later, the RO rated the Veteran's erectile dysfunction together with the Veteran's service-connected diabetes mellitus, re-characterized as diabetes mellitus with cataracts and erectile dysfunction, evaluated as 20 percent disabling.  The Board notes that the Veteran has been granted special monthly compensation, for loss of use of a creative organ.

B.  Residual scars, left lower extremity.

Entitlement to a compensable evaluation of residual scars of the left lower extremity was denied in a December 2009 rating decision.  The disability is currently evaluated under 38 C.F.R. § 4.118, Diagnostic Code 7805.

Changes were made to the rating criteria for scars prior to the Veteran's current claim; becoming effective October 23, 2008.  See 73 Fed. Reg. 54,710 (Sept. 23, 2008).  As noted in the Federal Register, the revised criteria apply to all applications for benefits received by VA on or after October 23, 2008.  Id.  The Veteran filed his claim in June 2009.  

Revised Diagnostic Code 7805 provides that scars, other (including linear scars) and other effects of scars evaluated under diagnostic codes 7800, 7801, 7802, and 7804, should be evaluated for any disabling effects not considered in a rating provided under diagnostic codes 7800 - 7804 under an appropriate diagnostic code.  

Revised Diagnostic Code 7800 applies to burn scars of the head, face, or neck; scars of the head, face, or neck due to other causes; or other disfigurement of the head face or neck.  

Revised Diagnostic Code 7801 applies to burn scars due to other causes, not of the head, face, or neck, that are deep and nonlinear and that cover an area of at least 6 square inches.

Revised Diagnostic Code 7802 applies to burn scars due to other causes, not of the head, face, or neck, that are superficial and nonlinear and cover an area of 144 square inches or greater.

Under revised Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent rating.  Three or four scars that are unstable or painful warrant a 20 percent rating.

Note (1) to Diagnostic Code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may receive an evaluation under Diagnostic Code 7804, when applicable.

The medical evidence in this case consists primarily of VA examinations dated in October 2009 and June 2010.  

The October 2009 examination indicates that the Veteran's residual scars of the left lower extremity consist of 3 superficial scars over the left patella, each about 3 cm by .5.  These were indicated to be not painful.  These were noted to have been caused by contact with the dashboard of this truck in service.  The Veteran reported that his scars were caused by shell fragment wounds, but the examiner found that there was no corroboration of this in the service medical records or claims file.  There was no skin breakdown over the scars and the Veteran reported no pain.  Maximum width was .5 cm and the maximum length was 3 cm.  The scars were not painful, and there were no signs of skin breakdown.  The scars were superficial and had no inflammation, no edema, no keloid formation, and no other disabling effects.  The diagnosis was superficial scars, left knee.  

The June 2010 examination revealed that the scars were lateral to the left patella and lateral left leg 4 cm above the patella, respectively.  There was no skin breakdown over the scars and the Veteran reported no pain.  Maximum width was .5 cm and the maximum length was 3 and 2 cm, respectively.  The scars were not painful, and there were no signs of skin breakdown.  The scars were superficial and had no inflammation, no edema, no keloid formation, and no other disabling effects.  

Taken together, the preponderance of the evidence is against assigning a compensable rating for the Veteran's residual scars of the left lower extremity.  
Diagnostic Codes 7800 through 7802 do not apply in this case, as the scars are not of the head, face, and neck, are not deep and nonlinear, covering areas of at least 6 square inches, and are not superficial and nonlinear, covering an area of 144 square inches or greater.  In addition, under Diagnostic Code 7804, the scars are not unstable or painful, so as to warrant a higher evaluation.  Finally, under Diagnostic Code 7805, there was not found any disabling effects not considered in a rating provided under diagnostic codes 7800-04.  
 
Because the preponderance of the evidence is against a finding that the criteria for a compensable rating for the Veteran's left lower extremity scars have been met, the appeal as to this issue must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule. Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

C.  Other considerations.

The Board has also considered whether staged ratings under Fenderson and Hart are appropriate for the Veteran's service-connected disabilities; however, the Board finds that the symptomatology for the Veteran's disabilities has been stable throughout the appeal period for each.  Therefore, assigning staged ratings for such disabilities is not warranted. 

In addition, with respect to the Veteran's claims, the Board has also considered the statements that his disabilities are worse.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to his through the senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability for his conditions, according to the appropriate diagnostic codes.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  Such competent evidence concerning the nature and extent of the Veteran's disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

The Board also notes that the record does not establish that the schedular criteria are inadequate to evaluate the Veteran's disabilities so as to warrant the assignment of higher evaluations on an extra-schedular basis.  In this regard, the Board notes that there is no showing that the Veteran's disabilities have resulted in marked interference with employment (beyond that contemplated in the rating criteria).  In addition, there is no showing that the disabilities have necessitated frequent periods of hospitalization, or that they have otherwise rendered impractical the application of the regular schedular standards.  In the absence of evidence of such factors, the Board finds that the criteria for submission for assignment of an extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a total rating based upon individual unemployability due to service-connected disability (TDIU) claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.   In this case, the Veteran has been granted individual unemployability.  Therefore, the Board finds that no further consideration of a TDIU is warranted.  


ORDER

Entitlement to a compensable rating for erectile dysfunction is denied.

Entitlement to a compensable evaluation for residual scars, left lower extremity, is denied.


REMAND

With regard to the Veteran's claim of service connection for PTSD, the Board notes that new regulations have been implemented with regard to stressor determinations for PTSD.  Per the new regulations, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); an in-service stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) that has been medically related to the Veteran's fear of hostile military or terrorist activity by a VA psychiatrist or psychologist, or one contracted with by VA; and the Veteran's PTSD symptoms have been medically related to the in-service stressor by a VA psychiatrist or psychologist, or one contracted with by VA.  See 38 C.F.R. § 3.304(f)(3) (2010); 75 Fed. Reg. 39843 - 39852 (July 13, 2010).

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 38 C.F.R. § 3.304(f)(3); 75 Fed. Reg. 39843 - 39852 (July 13, 2010).  Thus, the primary effect of the amendment of § 3.304(f) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  In place of corroborating reported stressors, a medical opinion must instead be obtained from a VA, or VA contracted, psychiatrist or psychologist.  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).

In this case, the Veteran's service personnel records reflect that he served in the Republic of Vietnam and was a Heavy Equipment Operator from December 1967 to May 1968.  His MOS was Construction Machine Operator.  His service records do not show the receipt of combat citations, such as Combat Infantryman Badge or Purple Heart Medal.  

The RO, in June 2009, sent the Veteran a VCAA letter requesting information regarding his PTSD claim, including stressor information.  The Veteran did not respond to this letter.  A Vet Center treatment note, however, indicated that he reported being attacked all the time when in Vietnam.  The RO in a November 2009 Formal Finding, determined that the information required to corroborate stressful events was insufficient to send to the U.S. Army and Joint Services Records Research Center (JSRRC) and/or was insufficient to research the Marine Corps or National Archives and Records Administration (NARA) records.  

VA treatment records are inconclusive regarding whether the Veteran has PTSD.  The Veteran's VA treatment records indicate diagnoses and treatment for mood disorder, not otherwise specified, to include as secondary to general medical condition, pain and diabetes mellitus.  He has also been noted to have depression, not otherwise specified.  In July 2008, a PTSD screen was negative.  Veteran Center records show "Sub Dx PTSD" and "R/O Sub Dx PTSD."  The Veteran has not been afforded a VA examination in connection with his claim.

Upon remand, the Veteran should be afforded an additional opportunity to provide detailed information regarding any claimed in service stressors, to include specific names, dates, and locations.  The Veteran should also be informed that he can submit statements of fellow servicemen, photographs, or other corroborating evidence that may tend to support his stressors.  The RO/AMC should notify the Veteran of the regulation changes and ensure that the Veteran's claim of service connection for PTSD is readjudicated under the amendments.  

In light of the regulation changes, the Veteran should be scheduled for a VA examination to determine whether he has PTSD due to stressors incurred in service.  See 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this regard, the Board notes that the Veteran has been diagnosed with mood disorder and that this disorder has been indicated to be related to his general medical condition, including pain and diabetes mellitus.  Service connection is in effect for coronary artery disease, diabetes mellitus, type II, and peripheral neuropathy of the upper and lower extremities, among other conditions.  The examiner should specifically offer an opinion regarding whether the Veteran's mood disorder and/or depression are proximately due to or aggravated by his service-connected disabilities.  

Finally, the Board notes that the Veteran has been treated at VA facilities in Tennessee, including the Nashville, Mountain Home, Johnson City, and Knoxville VA Medical Centers (VAMCs).  Upon remand, the RO should update the Veteran's treatment records from VA.  The Veteran should also be afforded an opportunity to submit other relevant records related to his claim.  

In this regard, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal is part of the ECA initiative, so expeditious handling is requested.)

1.  Send the Veteran VCAA-compliant notice as to the amended provisions of 38 C.F.R. § 3.304(f) pertaining to verification of in-service stressors for a service connection claim for PTSD, effective July 13, 2010.  

2.  Take appropriate steps to contact the Veteran and request that he identify all non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his claimed disabilities.  The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.  

3.  Updated treatment records from the Nashville, Mountain Home, Johnson City, and Knoxville VAMCs should be requested.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.

4.  Contact the Veteran and advise him to specify and submit any information or evidence potentially corroborative of any claimed in-service stressors.  The Veteran should be told to be as specific as possible with respect to names, dates, locations, and units involved.  In doing so, the RO/AMC should notify the Veteran that he may submit lay statements and/or buddy statements from fellow servicemen or people who knew him during this period and could verify his report, and photos, contemporaneous letters, or other information that may corroborate his statements.  

If appropriate, the RO should then review the file and prepare a summary of all claimed and verifiable stressors.  This summary, and all associated documents, should be sent to the U.S. Army and Joint Services Records Research Center (JSRRC).  The RO must request that the JSRRC provide information which might corroborate the alleged stressors.  The RO must associate any response and/or additional records with the claims file.

5.  Schedule the Veteran for a comprehensive VA psychiatric examination to determine the diagnoses of all psychiatric disorders that are present.  The claims folder and a copy of this remand must be provided to the examiner prior to the examination.  The examiner should determine the diagnoses of any currently manifested psychiatric disorder(s).  The diagnosis(es) must be based on examination findings, all available medical records, complete review of comprehensive testing for PTSD, and any special testing deemed appropriate.  A multiaxial evaluation based on the current DSM-IV diagnostic criteria is required.  

a) The examiner should determine whether the Veteran currently suffers from PTSD related to his fear of hostile military or terrorist activity while on active duty, and whether it is adequate to support a diagnosis of PTSD.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming  artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the  event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

b)  For any other psychiatric diagnosis, the examiner is requested to render an opinion as to the following:

1)  Is it at least as likely as not (i.e., a likelihood of 50 percent or more) that any currently diagnosed psychiatric disorder is a result of service or any incident therein;

2)  Does the Veteran have a psychiatric disorder that is at least as likely as not (a 50 percent or higher degree of probability) proximately due to his service-connected coronary artery disease; diabetes mellitus, type II, with cataracts and erectile dysfunction; peripheral neuropathy, bilateral lower and upper extremities; or hypertension?

3) If not, has any acquired psychiatric disability at least as likely as not (a 50 percent or higher degree of probability) undergone a permanent increase in its severity due to the Veteran's service-connected coronary artery disease; diabetes mellitus, type II, with cataracts and erectile dysfunction; peripheral neuropathy, bilateral lower and upper extremities; or hypertension, and if so, what measurable degree of acquired psychiatric disability is due to service-connected coronary artery disease; diabetes mellitus, type II, with cataracts and erectile dysfunction; peripheral neuropathy, bilateral lower and upper extremities; or hypertension?

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinion with the service treatment records, service personnel records, and post-service diagnoses.

6.  After completion of the foregoing and undertaking any further development deemed warranted by the record, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending a requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


